DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendments filed on 04/14/2022.  As directed by the amendment: claim 85 has been amended.  Thus, claims 1 – 40, and 63 – 94 are presently pending in this application with claims 1 – 40, 63 – 84, 86, and 89 currently withdrawn from consideration.

Response to Arguments
Applicant's arguments filed 04/14/2022 have been fully considered but they are not persuasive.
Regarding claim 85, Applicant argued that the prior arts do not teach that the anti-pinch member configured to collapse the tube along the length of the anti-pinch member to thereby impede fluid flow therethrough.  The combination of Slavik (U.S. 4,525,163) and Watanabe (U.S. 2010/0036363) is relied on to teach the newly amended claim.  Slavik discloses every element of claim 85 except for an anti-pinch member disposed on a portion of the downstream tube in spaced relation to the drip-chamber housing, the anti-pinch member configured to collapse the tube along the length of the anti-pinch member to thereby impede fluid flow therethrough.
Watanabe teaches a device similar to Slavik, further including an anti-pinch member (7 and 11) disposed on a portion of the downstream tube in spaced relation to the drip-chamber housing, the anti-pinch member configured to collapse the tube along the length of the anti-pinch member to thereby impede fluid flow therethrough (paragraph [0082]).  Examiner notes that the anti-pinch member as taught by Watanabe is can be disposed on a portion of the downstream tube (the tube as taught by Slavik) in spaced relation to the drip-chamber housing (in the same manner as feature 7 is disposed in a spaced relation to the housing 19 as shown in Figure 1 of Watanabe).  Further, the anti-pinch member as described by Watanabe would be capable of collapse the tube along the length of the anti-pinch member due to the improves pressure resistance and anti-kinking property of the tubing with the anti-pinch member as disclosed by Watanabe (paragraph [0082]);
See rejections under 103 below for more details.

Claim Rejections - 35 USC § 112
All previous rejections have been overcome by Applicant’s amendments filed on 04/14/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 85, 87, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Slavik (U.S. 4,525,163) in view of Watanabe (U.S. 2010/0036363).
Regarding claims 85, 87, and 90, Slavik teaches a drip chamber (48, Figures 2A and 2B), comprising: 
a drip-chamber housing (48) defining a fluid chamber; 
a top cap (valve chamber 50 as shown in Figures 2A and 2B) coupled to the drip-chamber housing; 
a bottom cap (drip chamber 54 as shown in Figures 2A and 2B) coupled to the drip-chamber housing at an opposite end of the drip-chamber housing from the top cap (Figures 2A and 2B); 
an inlet port (where tubing 46 is attached to the valve chamber 50 as shown in Figures 2A and 2B) coupled to the top cap and in fluid communication with the fluid chamber; 
an outlet port (where tubing 56 is attached to the drip chamber 54 as shown in Figures 2A and 2B) coupled to the bottom cap and in fluid communication with the fluid chamber; 
a drip orifice (64, 70 as shown in Figures 2A and 2B and discussed in Col. 4, lines 43 – 57) coupled to the top cap and fluidly coupled to the inlet port; 
a downstream tube (56) coupled to the bottom cap and in fluid communication with the fluid chamber of the drip-chamber housing (Figures 2A and 2B).
and the downstream tube can be collapse to thereby impede fluid flow therethrough (through the pinch clamp 82 and 86 as discussed in Col. 5, lines 15 – 37).
However, Slavik does not teach an anti-pinch member disposed on a portion of the downstream tube in spaced relation to the drip-chamber housing, the anti-pinch member configured to collapse the tube along the length of the anti-pinch member to thereby impede fluid flow therethrough (claim 85); wherein the anti-pinch member is disposed on an inner periphery of the downstream tube (claim 87); wherein the anti-pinch member is a sleeve disposed on an inner periphery of the downstream tube (claim 90).
Watanabe teaches a device similar to Slavik and the current application, further including an anti-pinch member (7 and 11) disposed on a portion of the downstream tube in spaced relation to the drip-chamber housing, the anti-pinch member configured to collapse the tube along the length of the anti-pinch member to thereby impede fluid flow therethrough (paragraph [0082]).  Examiner notes that the anti-pinch member as taught by Watanabe is can be disposed on a portion of the downstream tube (the tube as taught by Slavik) in spaced relation to the drip-chamber housing (in the same manner as feature 7 is disposed in a spaced relation to the housing 19 as shown in Figure 1 of Watanabe).  Further, the anti-pinch member as described by Watanabe would be capable of collapse the tube along the length of the anti-pinch member due to the improves pressure resistance and anti-kinking property of the tubing with the anti-pinch member as disclosed by Watanabe (paragraph [0082]);
that the anti-pinch member is disposed on an inner periphery of the downstream tube (as shown in Figures 2 - 4);
the anti-pinch member is a sleeve (layers 7 and 11 can be construed as a sleeve) disposed on an inner periphery of the downstream tube (Figures 1 – 4).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Watanabe with the system of Slavik in order to provide tubing with anti-kinking property (paragraph [0082]).

Claims 88, and 91 – 94 are rejected under 35 U.S.C. 103 as being unpatentable over Slavik (U.S. 4,525,163) in view of Watanabe (U.S. 2010/0036363), and in view of Smith (U.S. 2007/0270648).
Regarding claim 88, Slavik and Watanabe teach claim 85 as seen above.
Watanabe also teaches that the anti-pinch member is a sleeve (layers 7 and 11 can be construed as a sleeve) disposed adjacent to a section of the downstream tube including a plurality of parallel wires (7) disposed within the sleeve (Figures 1 – 4).
However, Slavik and Watanabe do not teach that the anti-pinch member including a plurality of parallel wires.
Smith teaches a device similar to Slavik, Watanabe, and the current application, further including that the anti-pinch member including a plurality of parallel wires (11, Figures 1 and 11, paragraphs [0026] and [0036]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Smith (tendons 11) with the combined system of Slavik and Watanabe (the anti-pinch member) in order to provide a device with torque-transmitting property (paragraph [0007]).
Regarding claims 91 – 93, Slavik and Watanabe teach claim 85 as seen above.
Watanabe also teaches that the anti-pinch member is a sleeve (wires 7 and layer 11 together can be construed as a sleeve) having a plurality of wires (7) that are parallel to the downstream tube.
However, Slavik and Watanabe do not teach the sleeve having a plurality of wires that are parallel to the downstream tube; wherein the plurality of wires are metallic (claim 92); wherein the plurality of wires are non-metallic (claim 93).
Smith teaches a device similar to Slavik, Watanabe, and the current application, further including that the sleeve having a plurality of wires (11) that are parallel to the downstream tube (Figures 1 and 11);
that the plurality of wires are metallic (paragraph [0026]);
that the plurality of wires are non-metallic (paragraph [0026]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Smith (tendons 11) with the combined system of Slavik and Watanabe (the anti-pinch member) in order to provide a device with torque-transmitting property (paragraph [0007]).
Further, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plurality of wires from non-metallic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 94, Watanabe teaches that the plurality of wires are embedded within the sleeve (Figures 2 – 4 shows wires 7 embedded in layer 11).  Examiner notes that the plurality of wires as taught by Smith is capable of being embedded within the sleeve as taught by Slavik and Watanabe in the same manner disclosed by Smith in Figure 11 and paragraph [0035].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783       
ANH T. BUI
Examiner
Art Unit 3783



           /NATHAN R PRICE/          Supervisory Patent Examiner, Art Unit 3783